Citation Nr: 0811522	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the reduction from 100 percent to 20 percent for 
service-connected prostate cancer was appropriate.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus.

3.  Entitlement to a compensable disability rating for 
service-connected hearing loss.

4.  Entitlement to a compensable disability rating for 
service-connected cardiac arrhythmias.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to service connection for gastroesophageal 
reflux disease.

8.  Entitlement to service connection for left eye blindness.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran retired from active military service in September 
1982, after serving in excess of 21 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran appeared and testified at a videoconference 
hearing held before the undersigned Veterans Law Judge in 
December 2006.  By letter sent in December 2007, the veteran 
was advised that the Board was unable to obtain a recording 
of that proceeding due to several inaudibles.  He was offered 
the opportunity to have another hearing, but he declined.

Issues numbered 3, 4, 5, 6, 7 and 8 above as well as the 
issue of service connection for a lumbar spine disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO complied with 38 C.F.R. § 3.105 in executing the 
reduction of the disability rating for the service-connected 
prostate cancer from 100 percent to 20 percent.

2.  The veteran completed radiation beam therapy for his 
prostate cancer on March 19, 2003.

3.  The medical evidence of record as of April 1, 2005, 
showed that the veteran was free from malignancy.  

4.  The residuals of the veteran's prostate cancer are not 
productive of the need to wear absorbent materials which must 
be changed two to four times per day, daytime voiding 
interval of less than one hour, or awakening to void five or 
more times per night.

5.  The veteran's bilateral tinnitus is assigned a 10 percent 
rating, the maximum rating available under Diagnostic Code 
6260, and there are no exceptional circumstances.

6.  The RO last denied service connection for a lumbar spine 
disorder in a March 1984 rating decision.  The veteran did 
not appeal that decision, and it is final.

7.  Some of the new evidence submitted subsequent to March 
1984 in support of the veteran's claim for service connection 
for a lumbar spine disorder is material.


CONCLUSIONS OF LAW

1.  The reduction in the rating for prostate cancer to 20 
percent, effective April 1, 2005, was proper.  38 U.S.C.A. § 
1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.115a 
and 4.115b, Diagnostic Code 7528 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral tinnitus have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2002, 2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

3.  The March 1984 RO rating decision that denied service 
connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2007).

4.  New and material evidence has been received, and the 
veteran's claim for service connection for a lumbar spine 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
October 2004, prior to the initial AOJ decision on his claims 
for service connection.    This notice advised the veteran of 
all of the above-listed notice elements.

The Board notes that service connection for bilateral 
tinnitus was granted in February 2005 rating decision and was 
evaluated as 10 percent disabling.  The veteran disagreed 
with the 10 percent evaluation of this now service-connected 
disability in March 2005.  Thereafter the RO provided notice 
to the veteran in March 2005 of the Pelegrini II elements of 
how to establish an increased rating for this disability.  
However, since the veteran's claim was initially one for 
service connection, which has been granted, the Board finds 
that VA's obligation to notify the veteran was met as the 
claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the March 2005 notice relating 
to the veteran's appeal for an increased rating for this 
disability is not prejudicial to the veteran.

The Board also notes that the veteran was provided notice in 
May 2006 pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice earlier on 
these elements of his claims.

With regard to the veteran's claim to reopen for service 
connection for a lumbar spine disorder, the Board notes that 
during the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  Since the Board is reopening the 
claim, any failure to provide notice as specified in Kent is 
harmless error.  

Finally, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  He was told it was his responsibility to support 
the claims with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the veteran submitted substantial evidence in 
connection with his claims, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claims.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
medical records are in the claims file for treatment from 
December 1982 through June 2004.  The veteran provided 
private medical treatment records and VA obtained additional 
records identified by him.  The veteran was notified in the 
rating decision and Statement of the Case of what evidence 
had been obtained and considered.  He has not identified any 
additional evidence in support of his claims.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims in March 2005.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Reduction in Rating for Prostate Cancer

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  

Unless otherwise provided, if additional evidence is not 
received within that period, final rating action will be 
taken, and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  38 C.F.R. § 3.105(e) (2007); see also 
38 U.S.C.A. § 5112(b)(6) (West 2002). 

In May 2004, the RO notified the veteran that it proposed to 
reduce the 100 percent evaluation assigned for his prostate 
cancer to 0 percent based upon the veteran's failure to 
appear for a scheduled VA examination, and provided the 
veteran 60 days to submit additional evidence or to request a 
hearing.  The veteran contacted VA indicating that he did not 
receive notification to report for an examination and 
requesting a hearing.  Although a hearing was scheduled, the 
veteran cancelled it.  The VA examination was rescheduled and 
conducted in July 2004.  In addition to the VA examination, 
the RO obtained additional medical evidence regarding the 
veteran's treatment for his prostate cancer from September 
2002 through September 2004.  By rating action issued in 
January 2005, the RO notified the veteran that it was 
reducing his disability rating for prostate cancer from 100 
percent to 20 percent based upon the evidence of record.  The 
reduction was to be effective April 1, 2005.  Thus, the 
veteran was properly notified of the reduction.  

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections.  See 38 C.F.R. § 3.344 
(2007).  That section provides that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
these considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Service 
connection for prostate cancer was granted and evaluated as 
100 percent disabling effective January 29, 1998.  The RO 
proposed reducing that evaluation in May 2004.  The 100 
percent evaluation had, therefore, been in effect for a 
period of more than five years, and the provisions of 38 
C.F.R. § 3.344 are applicable in this instance.

To warrant a reduction in rating, the evidence must show 
maintained improvement under the ordinary conditions of life, 
and any examinations upon which a reduction is based must be 
full and complete, including a review of the entire record of 
examinations and the medical-industrial history.  See 
38 C.F.R. § 3.344(a) (2007).  The Board finds that 
improvement was demonstrated by the medical evidence that was 
sufficient to establish the current level of disability due 
to the veteran's prostate cancer.  In addition, there is 
subsequent medical evidence to show that the veteran 
continued without local recurrence or metastases confirming 
the basis of the reduction.  See Bennett v. Brown, 10 Vet. 
App. 178, 183 (1997) (Examinations conducted subsequent to 
the rating decision reducing the veteran's evaluation for 
lung cancer confirmed the absence of recurrence or metastasis 
and, therefore, supported the change in the rating that had 
already taken place based on residuals.).

In making the reduction, the RO relied upon the veteran's 
private medical treatment records in addition to the July 
2004 VA examination report in establishing a showing of 
maintained improvement.  The private medical treatment 
records show that, in December 2002, the veteran decided to 
proceed with radiation therapy for his prostate cancer as his 
prostate-specific antigen (PSA) had risen to 7.  He completed 
radiation therapy on March 19, 2003. (See June 27, 2003 
radiation therapy follow-up note.)  In April 2003, his PSA 
had dropped to 2.6 from pre-treatment range of 7.  In June 
2003, his PSA had further dropped to 1.4.  His oncologist's 
treatment notes subsequent to the completion of radiation 
therapy, show the veteran continued to improve and, the 
veteran was noted to be asymptomatic.  By February 2004, his 
PSA had dropped to 0.6.  

VA examination was conducted in July 2004.  At that 
examination, the veteran reported having treated his prostate 
cancer with radiation therapy one year before.  His current 
PSA was noted to be 3.0 and continuing to fall.  The veteran 
reported that his current problems consisted of using the 
bathroom approximately every two hours during the day and 
every two to three hours at nighttime.  He referred being wet 
on a daily basis, but not using any pads or undergarments.  
He does not become soaked.  He did not refer any clothing 
changes due to the wetting.  He denied problems with stool, 
leakage or pain with defecation.  He did report having 
inability to achieve an erection.  In summary, the examiner 
stated that there is no evidence of any active malignancy 
status post external beam therapy one year before.  He does 
have voiding dysfunction and is wet on a daily basis without 
use of absorbent materials.  

At a September 2004 follow-up visit, the veteran reported 
having more urinary urgency and frequency, but negligible 
post-void residuals.  His frequency and nocturia were 
considered probably due to detrusor instability.

Thus the medical evidence of record clearly shows that, at 
the time of the reduction on April 1, 2005, the veteran did 
not have any active malignancy to warrant a 100 percent 
disability rating for his prostate cancer.  Rather, the 
evidence shows the veteran completed therapy in March 2003, 
and thereafter, he was completely asymptomatic with his PSA 
having dropped to well within normal range.  Thus, a 
reduction from 100 percent was warranted.

The reduction from 100 percent is furthermore supported by 
the evidence developed subsequent to the January 2005 rating 
decision that set forth the reduction.  Treatment records 
from the veteran's oncologist from 2005 show his PSA 
continued to be stable without any sign of recurrence of 
malignancy.  The veteran underwent another VA examination in 
November 2005.  This report indicates that the veteran's last 
PSA on April 15, 2005, was 0.43 without evidence of 
recurrence.

Thus the Board finds that the reduction of the 100 percent 
rating of the veteran's prostate cancer was appropriate.  The 
remaining question, therefore, is whether the evaluation of 
20 percent for the residuals of the veteran's prostate cancer 
is appropriate.  The Board finds that it is.

An evaluation of 100 percent is provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation of surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability. Id.  

The ratings for voiding dysfunction and renal dysfunction are 
found at 38 C.F.R. § 4.115a (2007).

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN [blood urea 
nitrogen] more than 80mg% [milligrams per 100 milliliters]; 
or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular, warrants a 100 percent rating. Renal 
dysfunction characterized by persistent edema and albuminuria 
with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or a limitation of exertion warrants 
an 80 percent rating. Renal dysfunction with constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under Diagnostic Code 7101 warrants a 60 percent rating. 
Renal dysfunction where albumin is constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent rating. 
Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension that is noncompensable 
under Diagnostic Code 7101 is noncompensably disabling.

Voiding dysfunction is rated as urine leakage, frequency, or 
obstructed voiding.

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day warrants a 
60 percent rating. Where such requires the wearing of 
absorbent materials which must be changed two-to-four times 
per day, a 40 percent rating is warranted. Where such 
requires the wearing of absorbent materials which must be 
changed less than two times per day, a 20 percent rating is 
warranted.

Urinary frequency with daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent rating. A daytime voiding interval 
between one and two hours, or awakening to void three to four 
times per night warrants a 20 percent rating. A daytime 
voiding interval between two and three hours, or awakening to 
void two times per night warrants a 10 percent rating.

Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating. Marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following: Post void residuals greater 
than 150 cc.; uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec); recurrent urinary tract 
infections secondary to obstruction; stricture disease 
requiring periodic dilatation every two-to-three months, 
warrants a 10 percent rating. A noncompensable rating is 
assigned for obstructive symptomatology with or without 
stricture disease requiring dilatation one-to-two times per 
year. 

The medical evidence shows that, in June 2003, the veteran 
reported at a radiation treatment follow up visit having 
nocturia one to two times per night, but not having any other 
problems.  At the July 2004 VA examination, the veteran 
reported daytime intervals of two hours and nighttime 
intervals of two to three hours.  He also reported some 
daytime wetting without soaking, the use of absorbent 
materials or changing of clothes.  In September 2004, the 
veteran reported to his oncologist having more urgency and 
frequency, but negligible post-void residuals.  In March 
2005, he reported getting up two to four times per night and 
having door key incontinence.  In September 2005, he reported 
nocturia two times per night.  At the November 2005 VA 
examination, the veteran reported getting up three to four 
times per night and having occasional leakage if he does not 
have access to a bathroom.  

Thus the preponderance of the evidence is against finding 
that a disability rating higher than 20 percent is warranted 
for the veteran's prostate cancer residuals as the evidence 
fails to show that the veteran has any renal dysfunction, 
urine leakage requiring the wearing of absorbent materials 
requiring changing two to four times per day, urinary 
frequency with daytime interval of less than one hour or 
awakening to void five or more times per night, or urinary 
retention requiring intermittent or continuous 
catheterization.  The Board acknowledges that the veteran 
reported in his March 2005 Notice of Disagreement of having 
to go to the bathroom four to five times per night.  However, 
the veteran has consistently reported to his private doctors 
and the VA examiners that he only has nocturia ranging from 
two to four times per night.  The probative value of the 
veteran's single statement made in support of his claim for 
benefits is outweighed by the multiple statements shown in 
the medical treatment notes as to the frequency of the 
veteran's nocturia.  

For the foregoing reasons, the Board finds that the reduction 
from 100 percent to 20 percent for the veteran's prostate 
cancer was appropriate, and that the preponderance of the 
evidence is against finding that a disability rating higher 
than 20 percent is warranted for his residuals therefrom.  
The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable in 
this case.  Consequently, the veteran's appeal must be 
denied.

III.  Initial Increased Rating for Tinnitus

The veteran seeks an initial disability rating for bilateral 
tinnitus in excess of 10 percent.  

The VA Rating Schedule limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  See Smith v. Nicholson, 
541 F.3d. 1344 (2006).  The veteran's tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher schedular evaluation for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board further finds that there is no showing that the 
veteran's tinnitus reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extraschedular basis.  There is no showing the 
disability results in marked interference with employment.  
Moreover, his tinnitus has not required any, let alone, 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Claim to Reopen for Service Connection for Lumbar Spine 
Disorder

The veteran's attempt to reopen a claim service connection 
for a lumbar spine disorder was last denied in a March 1984 
rating decision.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a) (2007).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In August 2004, the RO received a claim for service 
connection for a back condition.  However, since the veteran 
was previously denied service connection for such a 
disability, this claim is clearly one to reopen the 
previously denied claim.  VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to March 1984 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

The RO denied reopening the veteran's claim in March 1984 on 
the basis that no disability was found on the last VA 
examination (conducted in December 1983).  New evidence 
submitted since March 1984 consists of VA and non-VA 
treatment records.  These records show the veteran is 
currently diagnosed by magnetic resonance imaging (MRI) study 
dated February 28, 2003, to have multilevel degenerative disc 
and joint disease of the lumbar spine.  In addition, the 
veteran submitted a statement dated in November 2004 from one 
of his private doctors that provides an opinion that is 
favorable to the veteran's claim.  Thus the new medical 
evidence received is material as it tends to establish facts 
previously unestablished and necessary to substantiate the 
claim.

New and material evidence having been received, the veteran's 
claim for service connection for a lumbar spine disorder is 
reopened and, to that extent only, the appeal is granted.


ORDER

The reduction from 100 percent to 20 percent for service-
connected prostate cancer was appropriate, and the appeal to 
restore the 100 percent rating is denied.

Entitlement to an initial disability rating in excess of 10 
percent for service-connected tinnitus is denied.

New and material evidence having been presented, the 
veteran's claim for service connection for a lumbar spine 
disorder is reopened and, to that extent only, the appeal is 
granted.


REMAND

The Board finds that remand is necessary on the veteran's 
claims for increased disability ratings for cardiac 
arrhythmias and hearing loss and for service connection for 
vertigo, gastroesophageal reflux disease (GERD), left eye 
blindness, sleep disorder and lumbar spine disorder for the 
following reasons.


Increased Rating Claims

The veteran's claims for increased ratings for cardiac 
arrhythmias and hearing loss must be remanded in order to 
comply with the decision of the Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

In Vazquez-Flores v. Peake, the Court held that where the 
claim is for an increased rating and the Diagnostic Code 
under which the claimant's disability is rated contains 
criteria that would not be satisfied by the demonstration of 
a noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement to the claimant.  Id.

The criteria used to evaluate both of these disabilities 
requires demonstration of more than a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life.  They require 
evidence of specific measurements or test results (e.g., 
audiometric testing or ECG or Holter monitor tests).  Thus 
the veteran must be given at least general notice of these 
requirements.

Service Connection Claims

Vertigo

As to Vertigo, the Board notes that it is unclear from the 
record whether the veteran in fact has vertigo and, if he 
does, what is the cause of it.  

The medical evidence shows that the veteran was seen for 
complaints of imbalance and dizziness as early as 1993.  This 
was initially thought to possibly be due to labyrinthitis as 
the veteran had otitis media as well at that time.  However, 
he continued to complain of imbalance, incoordination and 
dizziness over the years.  He has been worked up numerous 
times by VA with various possible causes given including an 
old brain stem infarct and cervical myelopathy.  

An April 2001 neurology treatment note indicates that the 
veteran's chief complaint was unsteadiness when on his feet 
but that no true vertigo was reported.  He also complained of 
discoordination with the upper extremities.  The doctor 
reviewed prior diagnostic tests and based on these diagnosed 
the veteran to have vermian atrophy with consistent ataxia.  
The doctor further suggested a hereditary spinocerebellar 
ataxia.  However, in January 2007, the veteran submitted 
directly to the Board, a private medical treatment note from 
November 2006 that shows the veteran was evaluated by a 
private neurologist who diagnosed him to have vertigo.  

Given the apparent inconsistent diagnoses, the complete 
records of this private physician should be obtained, and the 
veteran examined for the purpose of clarifying the veteran's 
diagnosis and obtaining an opinion as to whether the 
veteran's current problem is related to service or was 
aggravated by service.  The Board notes that the veteran 
attributes this problem to an injury he reportedly received 
in service when he fell out of a moving vehicle in Vietnam.  

Left Eye Blindness

The veteran contends that he is legally blind in his left eye 
due to an injury he reportedly received in service when he 
fell out of a moving vehicle while in Vietnam.  The Board 
notes that the veteran is diagnosed to have both glaucoma and 
cataracts bilaterally.  

Service medical records do not show any complaints of or 
treatment for any injury to or disease in service that 
affected the visual acuity of the veteran's left eye.  The 
only thing seen is that the veteran had a refractive error of 
his near vision for which he was given a prescription.  In 
fact, the veteran had 20/20 vision in his left eye at the 
time of his separation examination in July 1982.

The first post-service eye examination seen in the record is 
from September 2000.  At this examination, the veteran 
reported a history of having had a bleed in the left eye in 
the 1970s, treated with a laser, and having very poor vision 
since.  (As previously noted, however, there is no record of 
any such treatment in service.)  Uncorrected visual acuity of 
the left eye was 20/CF with manifest refraction of 20/200.  
He was diagnosed to have glaucoma suspect, decreased visual 
acuity of the left eye and cataracts bilaterally.  A positive 
family history of glaucoma was also noted.

In January 2007, the veteran submitted two statements from 
different eye doctors in support of his claim.  The first 
statement, from Calvert Ophthalmology Center, indicates that 
the veteran was seen in December 2006 and January 2007, and 
his best corrected visual acuity in the left eye is 20/400.  
The diagnoses were glaucoma and cataracts.  The doctor also 
stated that the decreased vision in the left eye is 
apparently due to an old injury during military service.  

The second statement, from Dr. Drew, indicates that the 
veteran has cataracts and glaucoma in both eyes.  The 
cataracts are age related, chronic and progressive.  They are 
visually limiting with right eye best corrected visual acuity 
of 20/25 and left eye of 20/50.  Dr. Drew also stated that 
glaucoma is present in both eyes and is chronic and 
progressive.  It is currently being treated with ocular 
medication and his intraocular pressure is well controlled.  
He stated that, because both conditions have been present 
multiple years prior to the veteran's coming into his care, 
it is impossible for him to know when these conditions became 
clinically significant.

Based upon this evidence, the Board finds that a VA 
examination is needed in order to first clarify the veteran's 
uncorrected and corrected visual acuity.  The two doctors' 
statements received in January 2007 clearly are inconsistent 
with one saying the veteran's best left eye visual acuity is 
20/400 and the other saying it is 20/50.  

In addition, a medical opinion based upon a review of the 
entire record is needed as to the etiology of the veteran's 
loss of visual acuity in the left eye and whether it is 
related to any injury or disease incurred in service.




GERD

The veteran has claimed service connection for GERD, also 
arguing this condition got worse after the radiation 
treatment he received for his prostate cancer.  

The service medical records contain two treatment notes that 
record gastrointestinal complaints, both from March 1982.  
Although post service medical records do not show diagnosis 
of GERD until 2005, because the evidence clearly shows a 
current disability, the Board finds that a medical opinion is 
needed to assist in determining whether the veteran's GERD is 
related to his military service, or is proximately due to or 
aggravated by the radiation therapy he received for his 
service-connected prostate cancer.

Also, the Board notes that there seems to be a gap in the 
treatment records from July 2004 to February 2005, which 
appears to be the period during which the veteran began 
treatment for his GERD.  These treatment notes should, 
therefore, be obtained on remand.

Sleep Disorder 

The veteran has claimed service connection for a sleep 
disorder.  In his March 2005 Notice of Disagreement, the 
veteran stated that this condition has got worse after the 
radiation therapy for his service-connected prostate cancer.   
Medical evidence shows that the veteran has been diagnosed in 
2003 to have obstructive sleep apnea.  
Because the medical evidence clearly shows a current 
diagnosis of sleep apnea, the Board finds that a medical 
opinion is needed to assist in determining whether the 
veteran's obstructive sleep apnea is related to his military 
service, or is proximately due to or aggravated by the 
radiation therapy received for the veteran's service-
connected prostate cancer.

Lumbar Spine Disorder

As previously discussed, the veteran's claim for service 
connection for a lumbar spine disorder has been reopened.  
The veteran claims that his current lumbar spine disorder is 
due to the fall he had from a vehicle while in Vietnam.  A VA 
examination is needed in order to obtain an opinion as to 
whether the veteran's current lumbar spine disability is 
related to any disease or injury incurred in service.  

The Board notes that the service medical records include 
treatment for complaints of back pain in October 1980 and 
November 1981, and an August 1982 record noted that x-rays 
showed minimal degenerative joint disease of the lumbosacral 
spine.  However, post service records from 1983, show x-rays 
were interpreted as normal, although a private examiner 
considered the veteran suffered a back sprain that he feels 
definitely could have resulted from the injuries the veteran 
cited to him (veteran gave a history of falling off a truck 
(APC) while in Vietnam).  Yet, VA examination for his back in 
December 1983, failed to find any current problem with his 
lumbar spine.  

Thereafter, records show periodic treatment for back pain 
over the years, and an October 1997 treatment note reflects 
the veteran sustained a work-related back injury when he fell 
down four to five stairs, and that he took early retirement 
from his employment as a protection officer at the Federal 
Reserve Bank in October 1999 partially due to back pain.  In 
any event, more current records show multilevel degenerative 
disc and joint disease and small central disc protrusion L5-
S1 with mild effacement of the thecal sac ventrally, and a 
November 2004 statement from a private physician included the 
opinion that the veteran's medical conditions, including 
chronic lumbar pain, has existed from military service to the 
present.  Given this, a medical opinion should be obtained to 
ascertain whether current disability is linked to service.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of the 
information and evidence necessary to 
substantiate his increased rating claims that 
is compliant with the current requirements 
pursuant to Vasquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App., January 30, 2008).  
Specifically, the notice should provide the 
content of Diagnostic Codes 7010 and 7011, 
together with the content of 38 C.F.R.§§ 4.85 
and 4.86, with accompanying tables.  

2.  Request that the veteran provide a 
completed release form authorizing VA to 
request copies of his treatment records from 
Dr. Naimoli of Gazza Lab Neurology, whom it 
appears has treated the veteran since 
December 2006.  If the veteran provides a 
completed release form, then request the 
medical records identified.  The veteran 
should be advised that he can submit these 
treatment records directly to VA himself in 
lieu of providing the release form.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

3.  Obtain the veteran's treatment records 
from the VA Medical Center in Nashville, 
Tennessee from July 2004 to February 2005 and 
from November 2005 through the present.  All 
efforts to obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available. 

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for the following VA examinations.  
The claims file must be provided to each 
examiner for review in conjunction with the 
examination, and said review should be noted 
in the examination report.  The examiner 
should provide a full explanation for any 
opinion(s) rendered.

Vertigo - After reviewing the file and 
conducting all necessary diagnostic tests 
related to the veteran's complaints of 
vertigo, unsteadiness, loss of coordination, 
etc., the examiner should provide a 
definitive diagnosis as is possible of the 
cause of the veteran's complaints taking into 
consideration the various diagnoses shown in 
the treatment records.  

Thereafter, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's current 
balance disorder (claimed as vertigo) is 
related to any disease or injury incurred 
during service.  The examiner is specifically 
requested to consider whether this condition 
is related to injuries received when the 
veteran fell off a vehicle while serving in 
Vietnam.  

Left Eye Blindness - After reviewing the file 
and conducting all necessary diagnostic 
tests, the examiner should provide a 
diagnosis that accounts for the loss of 
visual acuity in the left eye.  

Thereafter, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the veteran's loss of 
visual acuity in the left eye is related to 
any disease or injury incurred during 
service, and specifically whether this is 
related to injuries received when the veteran 
fell off a vehicle while serving in Vietnam.  

Lumbar Spine Disorder - After reviewing the 
file and conducting all necessary diagnostic 
tests, the examiner should render an opinion 
as to whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the veteran's current lumbar spine 
disorder (diagnosed by a February 2003 MRI 
study as multilevel degenerative disc and 
joint disease) is related to any disease or 
injury incurred during service.  The examiner 
is specifically requested to consider whether 
this is related to an injury received when 
the veteran fell off a vehicle while serving 
in Vietnam, and/or the other in-service back 
complaints.  

5.  Next, the veteran's claims file should be 
forwarded to persons with the appropriate 
medical expertise who can provide medical 
opinions with regard to the veteran's claims 
for service connection for his current GERD 
and sleep disorder (diagnosed as obstructive 
sleep apnea).  Physical examinations of the 
veteran as to these two claimed disorders 
should only be provided if deemed necessary 
by the person providing the opinion.  

GERD - After reviewing the claims file, the 
reviewer is requested to render opinions on 
the following questions.  

    a)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
veteran's current GERD is related to any 
disease or injury incurred during service?  
The reviewer is specifically directed to the 
service treatment records from March 1982 
reflecting reported gastritis and reflux 
esophagitis.
    
    b)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
veteran's current GERD is either proximately 
due to or the result of the radiation therapy 
the veteran received in 2003 for his service-
connected prostate cancer or, in the 
alternative, was aggravated by (increased in 
severity due to) said radiation therapy?

Sleep Disorder (diagnosed as obstructive 
sleep apnea) - After reviewing the claims 
file, the reviewer is requested to render 
opinions on the following questions.  

    a)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
veteran's current obstructive sleep apnea is 
related to any disease or injury incurred 
during service?  
    
    b)  Is it at least as likely as not (i.e., 
at least a 50 percent probability) that the 
veteran's current obstructive sleep apnea is 
either proximately due to or the result of 
the radiation therapy the veteran received in 
2003 for his service-connected prostate 
cancer or, in the alternative, was aggravated 
by (increased in severity due to) said 
radiation therapy?

6.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and that the VA 
examination and opinion reports are 
complete, the veteran's claims should be 
readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


